               Case 2:17-cv-01731-TSZ Document 164 Filed 07/03/19 Page 1 of 2



 1                                                                 The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10

11   STRIKE 3 HOLDINGS, LLC, a Delaware              Case No. 2:17-cv-01731-TSZ
     corporation,
12                                                   NOTICE OF APPEARANCE ON
                 Plaintiff,                          BEHALF OF THIRD-PARTY WITNESS
13                                                   GUARDALEY, LTD.
          v.
14

15   JOHN DOE, subscriber assigned IP address
     73.225.38.130,
16
                 Defendant.
17

18   JOHN DOE, subscriber assigned IP address
     73.225.38.130,
19
                 Counterclaimant,
20
          v.
21

22   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
23
                 Counterdefendant.
24

25

26

27

28
     NOTICE OF APPEARANCE ON BEHALF OF                             2101 Fourth Avenue, Suite 1500
     THIRD-PARTY WITNESS                                             Seattle, Washington 98121
                                                Newman Du Wors LLP
     GUARDALEY, LTD. — 1                                                  (206) 274-2800
     [Case No.: 2:17-cv-01731-TSZ]
              Case 2:17-cv-01731-TSZ Document 164 Filed 07/03/19 Page 2 of 2



 1        Derek A. Newman and Rachel Horvitz of Newman Du Wors LLP, enter this appearance as

 2   counsel for Third-Party Witness GuardaLey, LTD. Please serve all documents relating to the

 3   Third-Party Witness GuardaLey, except original process, on the appearing attorneys.

 4

 5   Dated: July 3, 2019                        Respectfully submitted,

 6                                              Newman Du Wors LLP

 7                                              s/ Derek A. Newman
                                                s/ Rachel Horvitz
 8                                              Derek A. Newman, WSBA No. 26967
                                                Rachel Horvitz, WSBA No. 52987
 9
                                                2101 Fourth Ave., Ste. 1500
10                                              Seattle, WA 98121
                                                Telephone:                  (206) 274-2800
11                                              Email:                   dn@newmanlaw.com
                                                                     rachel@newmanlaw.com
12

13                                              Weide & Miller, Ltd.

14                                              s/Franklin Christopher Austin
                                                s/Allen Gregory Gibbs
15                                              Franklin Christopher Austin, Admitted Pro Hac Vice
                                                Allen Gregory Gibbs, Admitted Pro Hac Vice
16
                                                10655 Park Run Drive
17                                              Las Vegas, NV 89144
                                                Telephone:                  (702) 382-4804
18                                              Email:              caustin@weidemiller.com
                                                                     ggibbs@weidemiller.com
19
20                                              Attorneys for Third-Party Witnesses
                                                Tobias Fieser, IPP International UG, Bunting
21                                              Digital Forensics, LLC, Stephen M. Bunting, and
                                                GuardaLey LTD.
22

23

24

25

26

27

28
     NOTICE OF APPEARANCE ON BEHALF OF                             2101 Fourth Avenue, Suite 1500
     THIRD-PARTY WITNESS                                             Seattle, Washington 98121
                                                Newman Du Wors LLP
     GUARDALEY, LTD. — 2                                                  (206) 274-2800
     [Case No.: 2:17-cv-01731-TSZ]
